Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 3/02/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and 1.132 of Inventor Shiozawa filed 2/08/21 have been entered.
 
2.   Claim 5 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

Claims 1, 2, and 4 are under examination.
 
3.   In view of Applicant’s amendment all previous rejections have been withdrawn.  New rejections unrelated to the previous rejections follow.  Accordingly, Applicant’s remarks and the 1.132 declaration of Inventor Shiozawa have been rendered moot.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply “anti-DOCK8 antibody…wherein the anti-DOCK8 antibody binds to a polypeptide consisting of an amino acid sequence of SEQ ID NO: 5,” suitable for “…treating an autoimmune disease in a subject…” of the claims.  Neither was applicant in possession of the monoclonal antibody of Claim 4.

Regarding the antibodies of the claims, note that the antibodies are described by function alone.  Only a single commercially available species of polyclonal anti-DOCK8 antibody is disclosed.  No attempt is even made at describing a common structure.  It is important to note that the Proteintech 
11622-1-AP is “For Research Use Only” (see the manufacturer’s product description sheet).  The manufacturer’s product description sheet goes on to teach uses in immunohistochemistry, western blot, and ELISA.  It would not be appropriate, nor legal, to administer said antibody to any subject, particularly a human subject, for “…treating an autoimmune disease in a subject…” as claimed.  Also note that the antibody is a polyclonal rabbit antibody and not the monoclonal antibody of Claim 4.
    
Turning to the courts for guidance, they have interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following court decisions regarding the written description of antibodies.  Given the broadly claimed genus of antibodies to be employed in the method of the instant claims, and in the absence of sufficient disclosure of relevant identifying characteristics for said antibodies comprising other than functional limitations, the patentee must establish:
 	“a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a ,
see AbbVie, 759 F.3d at 1297.  Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.

See also Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017) wherein the court held that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).  That is, while it might be possible to produce a particular antibody, mere instructions as to how to produce said antibody do not provide and adequate written description of said antibody.

In addition, one of skill in the art was aware that the number and sequences of antibodies capable of binding a single epitope, may comprise a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes), as is evidenced below.

Edwards et al. (2003, of record) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.  The said 1,000 antibodies included 1098 unique VH and 705 VL sequences, including 568 different CDR3 regions, indicating a highly diverse and large genus of antibodies that bind to the same protein antigen.

Torres and Casadevall (2008, of record) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

Khan and Salunke (2014, of record) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches:
“It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al. (2017, of record) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches:
“…[m]ost B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous…de novo antibody designs against discontinuous epitopes present additional challenges…", (see entire reference).

As none (ø) cannot be considered to be a representative number species, in view of the above-mentioned, data, scientific fact, and case law,  one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the genus antibodies recited in the claims.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

6.   Claims 1, 2, and 4 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification reveals just a single experiment in which experimental inbred mice were repeatedly administered ovalbumin (OVA).  Said administration induced the conditions of: proteinuria, nephritis, as well as rheumatoid factor, anti-Smith antibodies, and anti dsDNA antibodies.  If the single anti-DOCK8 antibody of the specification was administered before the onset of the aforementioned conditions, said conditions were reduced.  Such is the entire enablement provided for the claimed method of treating all autoimmune diseases.

First note that no disease whatsoever is actually treated.  In every case the anti-DOCK8 antibody is administered before the onset of symptoms.  Thus, at best that could be claimed is a reduction of incidence or severity of disease.  Also note that dozens of animal models of autoimmune disease were readily available at the time of filing; it is unclear then why the inventors chose an obscure model of over administration of OVA rather than one (or more) of those.  Even the inventors admit that the administration of OVA only:
	“…prepared mice exhibiting a symptom of an autoimmune disease.”
Said symptom is clearly not representative of all autoimmune diseases.  The specification further discloses:
“…proteinuria is an indicator of onset of nephritis which is caused by systemic lupus erythematosus. 
Said allegation is clearly untrue.  While proteinuria and nephritis may be caused by SLE, generic kidney disease, unrelated to autoimmunity, causes far more cases thereof.

Also consider that a number of the conditions that can allegedly be treated by the claimed method are not necessarily autoimmune diseases, e.g., pernicious anemia (vitamin B12 deficiency), male infertility, and climacterium precox (premature menopause).

In the final paragraph of the specification the inventors offer the following:
“It has been known, from past research, that because aiCD4 T cells contained in a CD4 T cell subpopulation (specifically, PD-l + CD45RBlow 122low) induce various autoantibodies and also cause cytotoxic T cells (CTLs) to mature, various organ disorders occur and this consequently results in onset of SLE.
What such a supposition has to do with the treatment of autoimmune disease is not offered.

Finally note that it is unclear whether or not the inventors could even make a functional antibody with the same characteristics as Proteintech’s 11622-1-AP.  The immunogen of SEQ ID NO:5 is 350 amino acids in length.  Obviously then the commercially available polyclonal antibody comprises an unknown mixture of multiple antibodies specific for an unknown number of epitopes.  There is no evidence supporting a conclusion that a polyclonal (or monoclonal) antibody produced by others employing the protein of SEQ ID NO:5 would be identical.  And as pointed out by Inventor Shiozawa in the 1.132 declaration of 2/08/21, not all anti-DOCK8 antibodies could function in the claimed method.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the minimal showing of the specification it would take undue trials and errors to practice the claimed invention.

7.   No claim is allowed.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/13/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644